Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 01/26/2021.


The drawings submitted on 01/26/2021 are acceptable.
The information disclosure statement (IDS) submitted on 01/26/2021, 09/15/2021, 11/10/2021 and 06/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.  
Claims 1-20 are pending and has been examined.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being 
anticipated by Zou et al. (US 2014/0347005 A1), hereinafter “Zou”.
In re to claim 1, Zou disclose an adapter (i.e.  fig. 1, see pr. [0038]) comprising an input port (i.e. AC input), a first output port (i.e. Vout 2) and a second output port (i.e. Vout n), and further comprising: a rectifier circuit (i.e. rectifier circuit, see fig. 1) having an input terminal being connected to the input port (i.e. AC input) of the adapter (i.e. fig. 1); a bus capacitor (i.e. energy storage unit) connected to an output terminal of the rectifier circuit in parallel (i.e. rectifier circuit, see fig. 1); and a first flyback converter (i.e. see pr. [0052]) having an input terminal connected to the bus capacitor (i.e. energy storage unit) and an output terminal coupled to the first output port (i.e. Vout 2); and, a second flyback converter (i.e. the DC/DC n, see fig.1) having an input terminal connected to the bus capacitor (i.e. energy storage unit) and an output terminal coupled to the second output port (i.e. Vout n, see fig. 1).  
In re to claim 7, Zou disclose an adapter (i.e.  fig. 1, see pr. [0038]) according to claim 1, wherein the first flyback converter is connected with the first output port through a first switch (i.e. 12, fig. 4), and the second flyback converter is connected with the second output port through a second switch (i.e. 6, fig. 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 2014/0347005 A1), hereinafter “Zou”.
In re to claim 2, Zou disclose the adapter (i.e.  fig. 1, see pr. [0038]) according to claim 1. Except, Zou fail to explicitly disclose that wherein a maximum output power of at least one of the first flyback converter and the second flyback converter is greater than a half of a rated output power of the adapter.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed that for one of the converters to have a higher output power than the other.  Therefore, one of the converters can have greater than a half of the rated output power limit of the adapter.
In re to claim 3, Zou disclose the adapter (i.e.  fig. 1, see pr. [0038]) according to claim 2, wherein the first flyback converter provides a first output voltage (i.e. Vout 1, see fig. 1) and the second flyback converter provides a second output voltage (i.e. Vout 2 to Vpout n); the first output voltage and the second output voltage are both adjustable (i.e. such as 19V, 12V or the likes see, pr. [0055]).  
In re to claim 5, Zou disclose the adapter (i.e.  fig. 1, see pr. [0038]) according to claim 3, wherein the first output voltage is greater than, equal to, or less than the second output voltage (i.e. such as some of the Vout 1 levels are 19V, 12V or the likes, see pr. [0055] and some of the Vout 2 levels are 5V and 3.3V, see pr. [0059]).
In re to claim 6, Zou disclose the adapter (i.e.  fig. 1, see pr. [0038]) according to claim 1. Except, Zou fail to explicitly disclose that wherein when the first flyback converter and the second flyback converter work at the same time, a sum of the output power of the first flyback converter and the output power of the second flyback converter is not greater than a rated output power of the adapter.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the sum of output power of multiple converters within an adapter do not exceed the rated output power limit of the adapter since it was known in the art that adapters are designed to operate within a specific maximum output power rating. 

Allowable Subject Matter
Claims 4 and 8-14 are objected to as being dependent upon a rejected base claim, but
 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
In re to claim 4, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the first output voltage and the second output voltage comprise 5V, 9V, 12V, 15V, 20V respectively”.
In re to claim 8, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the adapter comprises a first main control unit and a first output control unit, the first main control unit controls the first flyback converter, and the first output control unit controls the first switch; and the adapter 151910060CN01-US comprises a second main control unit and a second output control unit, the second main control unit controls the second flyback converter, and the second output control unit controls the second switch”.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 9-14, claims 9-14 depend on claim 8 and thus are also objected for the same reasons provided above.    
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
Claims 15-20 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 15, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the method comprising: according to an actual output power of the flyback converter in operation, a rated output power of the adapter, and an expected output power of the flyback converter to be responded, calculating an actual output power of the flyback converter to be responded”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 16-20, claims 16-20 depend from claim 1, thus are also allowed for the same reasons provided above.     
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEMANE MEHARI/Primary Examiner, Art Unit 2839